DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thabtah, F., Qabajeh, I. and Chiclana, F., 2016. Constrained dynamic rule induction learning. Expert Systems with Applications, 63, pp.74-85. (Thabtah), in view of Nguyen, D.D., 2003. Using Prior Knowledge in Rule Induction (Nguyen) and in further view of Provost, F. and Kolluri, V., 1999. A survey of methods for scaling up inductive algorithms. Data mining and knowledge discovery, 3(2), pp.131-169 (Provost).
Regarding Claims 1, 10 and 16, Thabtah teaches:
A method performed by a computing device to infer a set of rules from a dataset, the computing device comprising processing hardware and storage hardware, the method comprising: accessing the dataset, the dataset comprised of columns and rows, each row comprised of values for the respective columns; select, from among the columns, a target column that defines a target dataset in the dataset, the target column comprising values comprising target classes; generating a set of rules for the target dataset by: iterating over the target classes, and for each target class generating a new rule and removing from the target dataset rows covered by the new rule, wherein each new rule is generated by maintaining a beam of the K-best rules as defined by accuracy and/or statistical significance with respect to the current target dataset; and outputting text comprising the set of rules, wherein each rule is ranked relative to the other rules and comprises conjunctively linked terms, each term comprising indicia of a column and an operator (Thabtah: Chapter 4, a dynamic rule induction method that processes a dataset, e.g. Table 1, with multiple columns and rows to generate a set of rules; the method adapts a frequency threshold “freq”for search space reduction, rule’s strength parameter “Rule_strength” for preset accuracy, and removing training dataset linked with a rule, which are detained in chapter 2; the method steps are illustrated in Fig. 2, Tables 2-4 along with Fig. 2 illustrate the method, intermediate and final results for a training dataset Table 1; rules are illustrated in p79 Col. 2 with Boolean conditions of columns and ranked, and texts; the method starts with an empty rule and keeps appending items to the rule’s body until this rule reaches a predetermined accuracy level (vs. PRISM’s zero error)).
Thabtah does not mention explicitly on maintaining a beam of the K-best rules. However, Nguyen teaches (Nguyen: Chapter 2.3, CN2 algorithm that conducts a beam search in which the algorithm maintains a list of k best candidates at each steps……as listed in Table 3. It is further noted the beam of K best is one of many searching algorithms used in inductive algorithms for a large dataset as further taught by Provost).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Thabtah with maintaining a beam of the K-best rules as further taught by Nguyen and Provost. The advantage of doing so is to provide mechanisms for inductive learning to mine very large databases (Provost: Abstract).
Regarding Claim 2, Thabtah as modified teaches all elements of Claim 1. Thabtah as modified further teaches:
A method according to claim 1, wherein the generating comprises using separate-and-conquer on the target dataset (Provost: Fig.2).
Regarding Claims 3 and 11, Thabtah as modified teaches all elements of Claims 1 and 1o respectively. Thabtah as modified further teaches:
A method according to claim 1, wherein the beam of the K-best rules is computed by, for each rule in the beam, from rows covered by that rule: computing distinct conditions, adding each condition to that rule, and compute a measure for that rule, the measure corresponding to that rule's accuracy and/or statistical significance (Thabtah: Fig. 2).
Regarding Claim 4, Thabtah as modified teaches all elements of Claims 1/3. Thabtah as modified further teaches:
A method according to claim 3, wherein rules are computed with a greedy heuristic where the K-best rules are selected based on the respective accuracies and/or statistical significances (Thabtah: Fig. 2, Nguyen: Chapter 2.3).
Regarding Claims 6 and 13, Thabtah as modified teaches all elements of Claims 1 and 10 respectively. Thabtah as modified further teaches:
A method according to claim 1, wherein the outputting comprises displaying, in text form, rules from the set of rules (Thabtah: p79, where displaying computational results are known practices in the field).
Regarding Claim 7, Thabtah as modified teaches all elements of Claim 1. Thabtah as modified further teaches:
A method according to claim 6, further comprising displaying a user interface, the user interface comprising a first control that selects the target dataset and a second control that configures column settings that govern the generating the set of rules (Thabtah: Chapter 4, where provides a user interface and users control activities are known practice in the field).
Regarding Claim 8, Thabtah as modified teaches all elements of Claim 1. Thabtah as modified further teaches:
A method according to claim 1, wherein the generating the set of rules is performed by a modified CN2 algorithm, the modified CN2 algorithm comprising a greedy beam search that divides and separates the target dataset (Nguyen: Chapter 2.3).
Regarding Claims 9 and 18, Thabtah as modified teaches all elements of Claims 1 and 16 respectively. Thabtah as modified further teaches:
A method according to claim 1, wherein a stop condition is evaluated to stop generating the set of rules before the set of rules covers all of the target dataset (Thabtah: Chapter 4, rule_strength).
Regarding Claims 12 and 17, Thabtah as modified teaches all elements of Claims 10 and 16 respectively. Thabtah as modified further teaches:
A method according to claim 10, wherein the rules in the set of rules are ranked relative to each other according to accuracy with respect to the target dataset (Thabtah: p79).
Regarding Claim 14, Thabtah as modified teaches all elements of Claim 10. Thabtah as modified further teaches:
A method according to claim 10, wherein the rules predict respective classes of the target column (Thabtah: Chapter 4).
Regarding Claim 15, Thabtah as modified teaches all elements of Claim 10. Thabtah as modified further teaches:
A method according to claim 10, wherein the machine learning algorithm computes the set of rules in an amount of time that is proportional to the number of rows times in the target dataset, times the number of columns, times the number of rules in the set of rules (Thabtah: Chapter 4; the time required is proportional to number of columns and rows).
Regarding Claim 19, Thabtah as modified teaches all elements of Claim 16. Thabtah as modified further teaches:
A method according to claim 16, wherein each rule comprises conjunctively joined selectors, and wherein the searching is terminated whenever a rule's number of selectors meets a threshold (Thabtah: Chapter 2, thresholds).
Regarding Claim 20, Thabtah as modified teaches all elements of Claims 16/19. Thabtah as modified further teaches:
A method according to claim 16, further comprising performing post-processing on the set of rules, the post-processing simplifying the form of the rules in the set of rules (Nguyen: p11, “each rule is simplified by removing conditions that do not seem helpful for discriminating the nominated class from other classes….”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thabtah, F., Qabajeh, I. and Chiclana, F., 2016. Constrained dynamic rule induction learning. Expert Systems with Applications, 63, pp.74-85. (Thabtah), in view of Nguyen, D.D., 2003. Using Prior Knowledge in Rule Induction (Nguyen) and in further view of Provost, F. and Kolluri, V., 1999. A survey of methods for scaling up inductive algorithms. Data mining and knowledge discovery, 3(2), pp.131-169 (Provost) and US 20020169736 A1 (Howard).
Regarding Claim 5, Thabtah as modified teaches all elements of Claim 1. Thabtah as modified does not teach explicitly on the generating the set of rules is performed by a machine learning algorithm and the target dataset functions as training data labeled with a target class of the target column. However, Howard teaches:
A method according to claim 1, wherein the generating the set of rules is performed by a machine learning algorithm and the target dataset functions as training data labeled with a target class of the target column (Howard: Fig. 4-7).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Thabtah as modified with generating the set of rules is performed by a machine learning algorithm and the target dataset functions as training data labeled with a target class of the target column as further taught by Howard. The advantage of doing so is to provide mechanisms for generating rules to explain classifiers (Howard: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649